Citation Nr: 1117858	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to November 1998 and from November 2001 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in this case, he failed to report for this hearing when it was held in February 2011.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred HIV during active service.  He specifically contends that, although he was not diagnosed as having HIV during active service, because he was diagnosed with HIV in July 2003 immediately following his final service separation in April 2003 and because he continues to experience disability due to HIV, he is entitled to service connection for HIV.  The Veteran also contends that, because he was diagnosed with HIV in the first post-service year, he is entitled to service connection for HIV on a presumptive basis.  The Board notes parenthetically that, because HIV is not among the diseases for which service connection is available on a presumptive basis, the regulations governing presumptive service connection are not applicable to this claim.  See 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Veteran's service treatment records confirm that he was not diagnosed as having or treated for HIV at any time during active service.  Repeated HIV testing conducted during active service also was negative.  The Veteran's post-service VA and private treatment records show that he was diagnosed as having HIV following a positive HIV laboratory test result in July 2003, approximately 3 months after his final separation from service in April 2003.  The Veteran's post-service VA treatment records also show that he continues to receive outpatient treatment for HIV.  These records further show that the Veteran currently is working as a Licensed Visiting Nurse (LVN) at a private long-term care facility.

Unfortunately, the VA examiner concluded in May 2008 that it would be "mere speculation" to find a causal relationship between the Veteran's current HIV and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his May 2008 opinion regarding the etiology of the Veteran's HIV and because the rationale for this opinion is not clear from a review of the record in this case, the May 2008 examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between his current HIV and active service without resorting to mere speculation.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for HIV since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his HIV.  The claims must be made available to the examiner in conjunction with the examination.  All appropriate testing must be conducted, including laboratory testing for HIV, if appropriate.  The examiner(s) should be asked to obtain the Veteran's complete risk factors for HIV, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that any current HIV is related to active service or any incident of service.  The examiner(s) is advised that the Veteran repeatedly tested negative for HIV during active service and it appears that he first tested positive for HIV in July 2003 after his service separation.  A complete rationale must be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for HIV.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

